          Case 3:18-cv-08109-DWL Document 36 Filed 12/04/18 Page 1 of 2




 1
     Penny L Koepke
 2   Maxwell & Morgan, P.C.
     4854 E. Baseline Road, Suite 104
 3   Mesa, Arizona 85206
     480-833-1001
 4   pkoepke@hoalaw.biz
 5   [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff and the Classes
 7
                             IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA

 9
     Justin Downing, individually and on behalf of
10   all others similarly situated,
11                          Plaintiff,                    Case No. 3:18-cv-08109-DWL
12   v.
                                                          NOTICE OF SERVICE
13   Haven Health Group, LLC, an Arizona limited
     liability company,
14
                            Defendant.
15
16
17          Plaintiff Justin Downing hereby certifies that on November 28, 2018, through counsel, he

18   served his third set of discovery requests—including, Plaintiff’s Third Set of Interrogatories to

19   Defendant and Plaintiff’s Third Set of Requests for the Production of Documents to Defendant—

20   along with Plaintiff’s Amended Rule 30(b)(6) Deposition Notice to Defendant in the State of

21   Arizona via electronic mail and U.S. mail.

22          Plaintiff further certifies that on December 4, 2018, through counsel, he served a Notice of

23   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises and

24   a Subpoena to Testify at a Deposition in a Civil Action directed to Health Group Management,

25   LLC in the State of Arizona via electronic mail and U.S. mail. The corresponding subpoenas

26   directed to Health Group Management, LLC were sent to a process server in the State of

27   California.

28
                                                      1
          Case 3:18-cv-08109-DWL Document 36 Filed 12/04/18 Page 2 of 2




 1
 2   Dated: December 4, 2018            By: /s/ Taylor T. Smith
                                            One of Plaintiff’s Attorneys
 3
 4                                      Penny L Koepke
                                        Maxwell & Morgan, P.C.
 5                                      4854 E. Baseline Road, Suite 104
                                        Mesa, Arizona 85206
 6                                      480-833-1001
                                        pkoepke@hoalaw.biz
 7
 8                                      Steven L. Woodrow*
                                        swoodrow@woodrowpeluso.com
 9                                      Patrick H. Peluso*
                                        ppeluso@woodrowpeluso.com
10                                      Taylor T. Smith*
11                                      tsmith@woodrowpeluso.com
                                        Woodrow & Peluso, LLC
12                                      3900 East Mexico Ave., Suite 300
                                        Denver, Colorado 80210
13                                      Telephone: (720) 213-0675
                                        Facsimile: (303) 927-0809
14
15                                      Attorneys for Plaintiff and the Classes

16                                      * Pro Hac Vice

17
18
19
20
21
22
23
24
25
26
27

28
                                           2
